Name: Decision No 2/88 of the EEC-Finland Joint-Committee of 8 December 1988 supplementing and amending Annex III to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation
 Type: Decision
 Subject Matter: international trade;  Europe;  chemistry;  European construction;  executive power and public service;  tariff policy
 Date Published: 1988-12-31

 Avis juridique important|21988D1231(05)Decision No 2/88 of the EEC-Finland Joint-Committee of 8 December 1988 supplementing and amending Annex III to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation Official Journal L 379 , 31/12/1988 P. 0007 - 0008DECISION N ° 2/88 OF THE EEC-FINLAND JOINT COMMITTEE of 8 December 1988 supplementing and amending Annex III to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperationTHE EEC-FINLAND JOINT COMMITTEE,Having regard to the Agreement between the European Economic Community and the Republic of Finland, signed at Brussels on 5 October 1973,Having regard to Protocol 3 concerning the definition of the concept of 'originating products' and methods of administrative cooperation, hereinafter referred to as 'Protocol 3', and in particular Article 28 thereof,Whereas the Protocol 3 origin rules applying to sodium perborate falling within heading ex 2840 must be amended to take account of changes in manufacturing techniques and the economic conditions of international trade in the product,HAS DECIDED AS FOLLOWS:Article 1Annex III to Protocol 3 to the EEC-Finland Agreement is hereby amended as follows:1. The entry for ex Chapter 28 shall be replaced by the text appearing in the Annex to this Decision.2. Heading ex 2840 and the corresponding entries, as they appear in the Annex to this Decision, shall be inserted after headings ex 2811 and ex 2833, which shall remain unchanged.Article 2This Decision shall enter into force on 1 January 1989.Done at Brussels, 8 December 1988.For the EEC-FinlandJoint CommitteeThe ChairmanP. BENAVIDESANNEXList of working or processing to be carried out on non-originating materials in order that the product manufactured can obtain originating status>TABLE>